Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT

AMENDMENT NO. 1 TO THE CREDIT AGREEMENT dated as of January 18, 2013 (this
“Amendment”), by and among BWAY INTERMEDIATE COMPANY, INC. (“Holdings”), BWAY
HOLDING COMPANY (the “Lead Borrower”), BANK OF AMERICA, N.A., as Administrative
Agent and Collateral Agent (the “Administrative Agent”) under the Credit
Agreement (as defined below), each INCREASE LOAN LENDER (as defined below), each
of the other LENDERS party hereto and each of the other CREDIT PARTIES party
hereto.

WHEREAS, reference is hereby made to the Credit Agreement dated as of
November 5, 2012 (as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof, the “Credit
Agreement”), among Holdings, the Lead Borrower, the other Borrowers, the
Administrative Agent, the other agents, arrangers and bookrunners party thereto
and each Lender from time to time party thereto;

WHEREAS, pursuant to Section 2.15 of the Credit Agreement, the Lead Borrower may
obtain Revolving Commitment Increases by, among other things, entering into an
Amendment in accordance with the terms and conditions of the Credit Agreement;

WHEREAS, the Lead Borrower has notified the Administrative Agent that it is
requesting an increase in Commitments in the amount set forth on Schedule 1
hereto (the “Revolving Commitment Increases”) pursuant to Section 2.15(b) of the
Credit Agreement and the Administrative Agent has notified each Lender of such
request;

WHEREAS, each Person identified on Schedule 1 hereto (each, an “Increase Loan
Lender”, and collectively, the “Increase Loan Lenders”) has agreed (on a several
and not a joint basis), subject to the terms and conditions set forth herein and
in the Credit Agreement, to provide a Revolving Commitment Increase in the
amount set forth opposite such Increase Loan Lender’s name on Schedule 1 hereto
(and the total amount of Revolving Commitment Increases made pursuant to this
Amendment shall be $50,000,000); and

WHEREAS, the parties hereto have indicated their willingness to amend certain
other terms of the Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein which is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby. This amendment is a “Credit
Document” as defined under the Credit Agreement.

Section 2. Amendments to Section 1.01. The following defined terms shall be
added to Section 1.01 of the Credit Agreement:

(a) “Amendment No. 1 Effective Date” shall mean January 18, 2013.



--------------------------------------------------------------------------------

(b) “Ropak Acquisition” shall mean the acquisition by BWAY Corporation of all of
the Equity Interests of Ropak, all in accordance with, and pursuant to the terms
of, the Ropak Acquisition Agreement.

(c) “Ropak Acquisition Agreement” shall mean the Stock Purchase Agreement, dated
as November 30, 2012, by and among BWAY Corporation, Linpac Finance Limited and
Linpac Group Limited.

(d) “Ropak” shall mean Ropak Holdings Inc., a Delaware corporation, and its
Subsidiaries.

(e) “Ropak Existing Credit Agreement” has the meaning assigned to the term
“LINPAC Credit Agreement” as set forth in the Ropak Acquisition Agreement.

(f) “Ropak Material Adverse Effect” shall have the meaning given to the term
“Material Adverse Effect” in the Ropak Acquisition Agreement as in effect on the
Amendment No. 1 Effective Date.

Section 3. Additional Amendments to Credit Agreement.

(a) The last paragraph of the definition of “Borrowing Base” in Section 1.01 of
the Credit Agreement shall be deleted in its entirety and replaced with the
following:

“It is understood that until such time as the Lead Borrower has delivered to the
Administrative Agent (i) a field examination and inventory appraisal with
respect to the assets of Ropak and (ii) a new Borrowing Base Certificate, in
each case reasonably satisfactory to the Administrative Agent, the Borrowing
Base shall only include Accounts and Inventory of Ropak calculated as an amount
equal to the sum of, without duplication:

(a) the net book value of Accounts of Ropak multiplied by the advance rate of
65%, plus

(b) the net book value of Inventory of Ropak multiplied by the advance rate of
50%, minus

(c) any Reserves established from time to time by the Administrative Agent in
accordance herewith.”

(b) Clauses (iii) and (iv) of the definition of “Eligible Inventory” in
Section 1.01 of the Credit Agreement shall be deleted in their entirety and
replaced with the following:

“(iii) (A) is stored at a location not owned by a Borrower unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent,
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto, it being understood that in
each case, during the 120-day period immediately following the Closing Date,
such location or warehouse need not be subject to a Landlord Lien Waiver and
Access Agreement or bailee waiver letter, and the lack thereof shall not
otherwise deem the applicable Inventory to be ineligible; provided however that,
with respect to Inventory in the possession of Sherwin Williams, the foregoing
shall only apply to such Inventory in excess of $8.0 million (when combined with
amounts included as Eligible Inventory pursuant to the proviso in clause
(iv) below), except during a Liquidity Period, during which time any such
Inventory shall be subject to the requirements of this clause (iii);

 

-2-



--------------------------------------------------------------------------------

(iv) (A) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
Inventory or (B) is in transit (except to the extent such Inventory (x) is
purchased under documentary Letters of Credit and is in transit from (1) any
location in the United States for receipt by a Borrower within fifteen (15) days
of the date of determination or (2) any location outside of the United States
for receipt by a Borrower within 60 days of the date of determination), for
which the document of title, to the extent applicable, reflects a Borrower as
consignee (along with delivery to such Borrower of the documents of title, to
the extent applicable, with respect thereto), and as to which the Administrative
Agent has control over the documents of title, to the extent applicable, which
evidence ownership of the subject Inventory, or (y) is in transit between
locations leased, owned or occupied by a Borrower); provided however that, with
respect to Inventory in the possession of Sherwin Williams, the foregoing shall
only apply to such Inventory in excess of $8.0 million (when combined with
amounts included as Eligible Inventory pursuant to the proviso in clause
(iii) above), except during a Liquidity Period, during which time any such
Inventory shall be subject to the requirements of this clause (iv);”

Section 4. Revolving Commitment Increase.

(a) The Lead Borrower and each Increase Loan Lender hereby agree that, subject
to the satisfaction of the conditions in Section 7 hereof, on the Amendment
No. 1 Effective Date (as defined below), the Revolving Commitment Increase of
such Increase Loan Lender shall become effective and the Revolving Commitments
shall be deemed increased by the amount of the Revolving Commitment Increases of
such Increase Loan Lenders in the amounts set forth on Schedule 1 hereto.
Pursuant to Section 2.15 of the Credit Agreement, the Revolving Commitment
Increases shall be Revolving Commitments for all purposes under the Credit
Agreement and each of the other Credit Documents and shall have terms identical
to the Revolving Commitments outstanding under the Credit Agreement immediately
prior to the date hereof (but giving effect to any amendments hereunder).

(b) Each Increase Loan Lender acknowledges and agrees that upon the Amendment No
1. Effective Date, such Increase Loan Lender shall be a “Lender” under, and for
all purposes of, the Credit Agreement and the other Credit Documents, and shall
be subject to and bound by the terms thereof, and shall perform all the
obligations of and shall have all rights of a Lender thereunder.

(c) After giving effect to such Revolving Commitment Increases, the Revolving
Commitment of each Revolving Lender shall be as set forth on Schedule 2 hereto
(and such Schedule 2 shall supersede Schedule 2.01 to the Credit Agreement).

(d) Each Lender party hereto hereby agrees that notwithstanding Section 2.15(a)
of the Credit Agreement, for purposes of determining the maximum amount of
Revolving Commitment Increases permitted to be incurred on the Amendment No. 1
Effective Date, any Incremental Term Loans incurred on the Amendment No. 1
Effective Date shall be deemed to be incurred immediately after the incurrence
of Revolving Commitment Increases contemplated hereby.

Section 5. Reallocation. The reallocation of the Lenders’ Revolving Loans
contemplated by Section 2.15(c) with respect to any increase in the Revolving
Commitments shall occur with respect to the Revolving Commitment Increases
contemplated hereby on the Amendment No. 1 Effective Date, and the Increase Loan
Lenders shall make such Revolving Loans on the Amendment No. 1 Effective Date as

 

-3-



--------------------------------------------------------------------------------

may be required to effectuate such reallocation. Furthermore, on the Amendment
No. 1 Effective Date, all participations in Letters of Credit and Swingline
Loans shall be reallocated pro rata among the Lenders after giving effect to the
Revolving Commitment Increases contemplated hereby.

Section 6. Representations Correct. By its execution of this Amendment, each
Credit Party hereby certifies that:

(a) This Amendment has been duly authorized by all necessary corporate or other
organizational action and has been duly executed and delivered by each Credit
Party that is a party hereto and constitutes a legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(b) Neither the execution, delivery or performance by any Credit Party of this
Amendment (i) will contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien (except pursuant to the Security Documents) upon any of the property or
assets of any Credit Party or any of its respective Restricted Subsidiaries
pursuant to the terms of, any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Restricted
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject (except, in the case of preceding clauses (i) and
(ii), other than in the case of any contravention, breach, default and/or
conflict, that would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party or any of its
respective Restricted Subsidiaries;

(c) Except to the extent the failure to obtain or make the same would not
reasonably be expected to have a Material Adverse Effect, no order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with (except for (x) those that have otherwise been obtained or
made on or prior to the Amendment No. 1 Effective Date and which remain in full
force and effect on the Amendment No. 1 Effective Date and (y) filings which are
necessary to perfect the security interests created under the Security
Documents), or exemption by, any governmental or public body or authority, or
any subdivision thereof, is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, the execution, delivery and
performance of this Amendment; and

(d) (i) All proceeds of the Loans incurred on the Amendment No. 1 Effective Date
will be used by the Lead Borrower to finance, in part, the Ropak Acquisition and
to pay related costs and expenses and (ii) all proceeds of the Loans incurred
after the Closing Date will be used for working capital needs and general
corporate purposes, including the financing of capital expenditures, Permitted
Acquisitions, and other permitted Investments, Dividends and any other purpose
not prohibited hereunder.

 

-4-



--------------------------------------------------------------------------------

Section 7. Effectiveness. This Amendment shall become effective as of the date
hereof (the “Amendment No. 1 Effective Date”), subject to the satisfaction or
waiver of the following conditions:

(a) Counterparts of this Amendment shall have been executed and delivered by the
Lead Borrower, the Credit Parties, each Increase Loan Lender party hereto, the
Supermajority Lenders and the Administrative Agent;

(b) The Administrative Agent’s receipt of a duly executed certificate of an
appropriate officer of each Credit Party, certifying (i) that the copies of such
Credit Party’s certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, (x) as certified and delivered to the
Administrative Agent on the date that such Credit Party became a Credit Party,
remain in full force and effect as of the Amendment No. 1 Effective Date without
modification or amendment since such original delivery or (y) as certified as of
a recent date by the appropriate Governmental Authority of the jurisdiction of
such Credit Party’s organization or formation and attached to such officer’s
certificate, are true, correct and complete and in full force and effect as of
the Amendment No. 1 Effective Date, (ii) that the copies of such Credit Party’s
resolutions approving and adopting the Credit Documents to which it is party,
the transactions contemplated herein, and authorizing the execution and delivery
thereof, as attached to such officer’s certificate, are true, correct and
complete copies and in full force and effect as of the Amendment No. 1 Effective
Date and (iii) as to incumbency certificates identifying the officers of such
Credit Party that are authorized to execute Credit Documents and to act on such
Credit Party’s behalf in connection with the Credit Documents and who will
execute Credit Documents;

(c) The Administrative Agent shall have received certificates of good standing
or the equivalent (if any) for each Credit Party from such Credit Party’s
jurisdiction of organization or formation, in each case certified as of a recent
date by the appropriate Governmental Authority;

(d) The Administrative Agent shall have received from Latham & Watkins LLP,
special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the Amendment No. 1
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent;

(e) The Administrative Agent shall have received a certificate of an appropriate
officer of the Borrower that (i) the conditions to increasing the Revolving
Commitments set forth in Section 2.15 of the Credit Agreement are satisfied as
of the Amendment No. 1 Effective Date and (ii) after giving effect to this
Amendment, the representations and warranties in Section 6 of this Amendment
shall be true and correct in all material respects as of the Amendment No. 1
Effective Date;

(f) (i) The Administrative Agent shall have received, for the account of each
Increase Loan Lender, a commitment fee equal to 0.50% of the aggregate amount of
each Increase Loan Lender’s Revolving Commitment Increase and (ii) all
reasonable out-of-pocket fees and expenses of the Administrative Agent and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Deutsche Bank Securities
Inc. (the “Arrangers”), including all invoiced fees and expenses of one primary
counsel to the Administrative Agent and the Arrangers, to the extent invoiced at
least two (2) Business Day prior to the date hereof, shall have been paid or
reimbursed, on or prior to the Amendment No. 1 Effective Date;

(g) All documents and instruments required pursuant to Section 9.12 of the
Credit Agreement to create and perfect the Administrative Agent’s security
interest in assets of Ropak (other than Excluded Subsidiaries) constituting
Collateral shall have been executed and delivered and, if applicable, be in
proper form for filing, including, without limitation, the delivery of:

 

  (i) proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC or other appropriate filing offices of each jurisdiction as
may be reasonably necessary or desirable to perfect the security interests
purported to be created by the Security Agreement;

 

-5-



--------------------------------------------------------------------------------

  (ii) certified copies, each of a recent date, of (x) requests for information
or copies (Form UCC-1), or equivalent reports as of a recent date, listing all
effective financing statements that name Ropak or any of its subsidiaries as
debtor and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name Ropak or any
of its subsidiaries as debtor (none of which shall cover any of the Collateral
except to the extent evidencing Permitted Liens, (y) United States Patent and
Trademark Office and United States Copyright Office searches reasonably
requested by the Administrative Agent and (z) reports as of a recent date
listing all effective tax and judgment liens with respect to Ropak or any of its
subsidiaries in each jurisdiction as the Agents may reasonably require; and

 

  (iii) all of the Equity Interests that are required to become Pledge Agreement
Collateral upon the consummation of the Ropak Acquisition, if any, then owned by
Ropak or any of its Subsidiaries together with executed and undated endorsements
for transfer in the case of Equity Interests constituting certificated Pledge
Agreement Collateral, along with evidence that all other actions necessary, to
perfect (to the extent required in the Pledge Agreement) the security interests
in Equity Interests purported to be created by the Pledge Agreement have been
taken;

provided that the Lead Borrower shall, or shall cause applicable Credit Parties
to, grant to the Administrative Agent for the benefit of the Secured Creditors
security interests in each Deposit Account and Securities Account required to be
subject to a control agreement under the terms of the Security Agreement and
Mortgages in Material Real Property of the Lead Borrower and such other Credit
Parties that are Restricted Subsidiaries of the Lead Borrower, in each case,
within 90 days after the Amendment No. 1 Effective Date, or such later date as
the Administrative Agent may agree in its reasonable discretion.

(h) The Ropak Acquisition shall have been, or shall concurrently with the
Amendment No. 1 Effective Date, consummated in accordance with the terms of the
Ropak Acquisition Agreement and in compliance with applicable law and regulatory
approvals.

(i) There has been no change, occurrence or development since December 31, 2011
that either individually or in the aggregate, would reasonably be expected to
have a Ropak Material Adverse Effect.

(j) The Administrative Agent shall have received a solvency certificate from the
chief financial officer of Holdings substantially in the form of Exhibit A
attached hereto.

(k) The Administrative Agent and the Increase Loan Lenders shall have received:
(A) an unaudited balance sheet and related statements of operations and cash
flows of Ropak for each fiscal quarter of 2012 ended at least 45 days prior to
the Amendment No. 1 Effective Date and for the elapsed period since the
beginning of the 2012 fiscal year (the “Quarterly Financial Statements”),
(B) audited balance sheet and related statements of operations and cash flows of
the Companies for the two most recently completed fiscal years ending at least
90 days prior to the Amendment No. 1 Effective Date (the “Annual Financial
Statements”), it being understood that such Annual Financial Statements shall be
of LUHI (as defined in the Ropak Acquisition Agreement) and its subsidiaries,
and (C) pro forma balance sheet and related statement of operations of Holdings
for the four-quarter period ending September 30, 2012 after giving effect to the
Transaction, which need not be prepared in compliance with Regulation S-X under
the Securities Act.

 

-6-



--------------------------------------------------------------------------------

(l) All security interests in respect of, and Liens securing, the Indebtedness
and other obligations created under the Ropak Existing Credit Agreement,
including pursuant to the security documentation relating thereto, in each case,
inasmuch as such security interests, Indebtedness and other obligations relate
to Ropak, shall have been terminated and released (or arrangements therefor
reasonably satisfactory to the Administrative Agent shall have been made) and
all obligations of Ropak and its Subsidiaries under the Ropak Existing Credit
Agreement shall be terminated, and the Administrative Agent shall have received
all such releases as may have been reasonably requested by the Administrative
Agent, which releases shall be in form and substance reasonably satisfactory to
Administrative Agent, including, without limiting the foregoing, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the UCC or equivalent statute or regulation of each jurisdiction where a
financing statement or application for registration (Form UCC-1 or the
appropriate equivalent) was filed with respect to Ropak in connection with the
security interests created with respect to Ropak Existing Credit Agreement and
(b) terminations or reassignments of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of Ropak.

(m) The representations made by Ropak and its businesses in the Ropak
Acquisition Agreement as are material to the interests of the Increase Loan
Lenders, but only to the extent that BWAY Corporation has the right to terminate
its obligations under the Ropak Acquisition Agreement, or to decline to
consummate the Ropak Acquisition pursuant to the Ropak Acquisition Agreement, as
a result of a breach of such representations in the Ropak Acquisition Agreement,
shall be true and correct in all material respects (or in all respects to the
extent that any representation or warranty is qualified as to materiality).

(n) The Lead Borrower and its Subsidiaries shall have provided the documentation
and other information for Ropak Holdings Inc. and its Subsidiaries that will
become Borrowers or Guarantors to each Administrative Agent that are required by
regulatory authorities under applicable “know-your-customer” rules and
regulations, including the U.S.A. Patriot Act, at least five days prior to the
Amendment No. 1 Effective Date, and to the extent requested in writing at least
10 days prior to the Amendment No. 1 Effective Date.

(o) (x) no Event of Default shall exist after giving effect to the Revolving
Commitment Increases contemplated by this Amendment and any Revolving Loans made
pursuant thereto on the Amendment No. 1 Effective Date and (y) after giving
effect to such Revolving Commitment Increases and this Amendment, the conditions
of Section 7.04 of the Credit Agreement are satisfied (it being understood that
all references to “the date of such Credit Extension” or similar language in
such Section 7.04 shall be deemed to refer to the Amendment No. 1 Effective
Date).

Section 8. Post Amendment No. 1 Effective Date Covenant. The Lead Borrower shall
deliver to the Administrative Agent, within 90 days of the Amendment No. 1
Effective Date (or such longer period as the Administrative Agent shall agree),
a field examination and inventory appraisal of Ropak with assets to be included
in the Borrowing Base and completed by a reasonably acceptable appraiser and a
reasonably acceptable examiner, and a completed Borrowing Base Certificate in
form and substance reasonably satisfactory to the Administrative Agent.

Section 9. Fees Generally. All fees payable hereunder shall be in all respects
fully earned, due and payable on the Amendment No. 1 Effective Date and
non-refundable and non-creditable thereafter.

 

-7-



--------------------------------------------------------------------------------

Section 10. Acknowledgments. Each Credit Party hereby expressly acknowledges the
terms of this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Credit Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby,
(ii) its guarantee of the Obligations (including, without limitation, the
Obligations that may arise pursuant to the Revolving Commitment Increases) under
the Collateral Documents and (iii) its grant of Liens on the Collateral to
secure the Obligations (including, without limitation, the Obligations that may
arise pursuant to the Revolving Commitment Increases) pursuant to the Collateral
Documents.

Section 11. Amendment, Modification and Waiver. This Amendment may not be
amended, modified or waived except in accordance with Section 13.12 of the
Credit Agreement.

Section 12. Liens Unimpaired. After giving effect to this Amendment, neither the
modification of the Credit Agreement effected pursuant to this Amendment nor the
execution, delivery, performance or effectiveness of this Amendment:

(a) impairs the validity, effectiveness or priority of the Liens granted
pursuant to any Credit Document, and such Liens continue unimpaired with the
same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred; or

(b) requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.

Section 13. Entire Agreement. This Amendment, the Credit Agreement and the other
Credit Documents constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties hereto
with respect to the subject matter hereof. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any party under, the
Credit Agreement, nor alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. It is understood and agreed that each
reference in each Credit Document to the Credit Agreement, whether direct or
indirect, shall hereafter be deemed to be a reference to the Credit Agreement as
amended hereby and that this Amendment is a Credit Document.

Section 14. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK. SECTION 13.08 OF THE CREDIT AGREEMENT
IS HEREBY INCORPORATED BY REFERENCE INTO THIS AMENDMENT AND SHALL APPLY HERETO.

Section 15. Severability. If any provision of this Amendment is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

Section 16. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery by
facsimile or other electronic means of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

 

-8-



--------------------------------------------------------------------------------

Section 17. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ARMSTRONG CONTAINERS, INC.

BWAY CORPORATION

BWAY INTERMEDIATE COMPANY, INC.

BWAY HOLDING COMPANY

CENTRAL CAN COMPANY, INC.

NORTH AMERICA PACKAGING CORPORATION

NORTH AMERICA PACKAGING OF PUERTO RICO, INC.

PLASTICAN, INC.

By:   /s/ Mary Ann Sigler   Name: Mary Ann Sigler   Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and as a Lender

By:   /s/ Wes Manus   Name: Wes Manus   Title: Senior Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:   /s/ Erin Morrissey   Name: Erin Morrissey   Title: Director

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Lender

By:   /s/ Michael Getz   Name: Michael Getz   Title: Vice President

 

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Charles D. Johnston   Name: Charles D. Johnston   Title: Authorized
Signatory

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Michael P. Henry   Name: Michael P. Henry   Title: Vice President

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO AMENDMENT

 

Name of Lender

   Revolving Commitment Increase  

Bank of America, N.A.

   $ 23,333,333.33   

Deutsche Bank Trust Company Americas

   $ 13,333,333.33   

Wells Fargo Bank, National Association

   $ 13,333,333.33   



--------------------------------------------------------------------------------

SCHEDULE 2

TO AMENDMENT

 

Name of Lender

   Revolving Commitments  

Bank of America, N.A.

   $ 93,333,333.33   

Deutsche Bank Trust Company Americas

   $ 53,333,333.33   

Goldman Sachs Bank USA

   $ 15,000,000.00   

Wells Fargo Bank, National Association

   $ 38,333,333.33   